tax exempt and government entities department of the treasury internal_revenue_service washington d c apr t cpa tal in fe this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended september this conditional waiver for the plan_year ended september granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted has been the company has a june to may fiscal_year for the fiscal_year ending may and through the first the company has had negative earnings in addition net sales have been in a declining pattern for the last ending may years and through the first are trending toward their lowest level in the last months of the fiscal_year years months of the fiscal_year ending may the company's management at that time represented that it the company previously received a waiver for this plan for the plan_year ending september had undertaken numerous cost cutting measures to affect a recovery these measures were successful as the company after receiving the waiver recorded consecutive years of positive earnings to affect a recovery from its current financial difficulties the company’s management which includes the same top ' officers who led the company cost reduction program and to increase revenues set a corporate objective of increasing sales to non-domestic customers years ago has again undertaken an aggressive as of october plan's current_liability because the prospects for recovery are uncertain and because the plan is under-funded we are granting this waiver subject_to the following condition the value of the assets of the plan was equal to of the the contributions required to satisfy the minimum_funding_standard for the plan years ending september sec_412 of the code without a waiver being granted for such years are to be timely made as defined in and if this condition is not satisfied the waiver is retroactively null and void you agreed to this condition in a letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa the company and the union representing the plan's participants entered into a new collective bargaining agreement that provided for prospective increases in the plan's normal_retirement_benefit formula to be effective on october and october because these benefit increases were negotiated prior to the date of submission of the request for this waiver such increases would not conflict with sec_412 of the code this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended september the date of this letter should be entered on schedule b actuarial information a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney form on file a copy of this letter has also been sent to the manager employee_plans classification in should be furnished to the enrolled_actuary for the plan a copy of this letter if you have any questions on this ruling letter please contact sincerely pave mllobf james e holland jr manager employee_plans actuarial group
